                                                                                                                FILED
AO 106 (Rev. 04/10) App lication for a Search Warrnnt                                                     US DISTRICT COURT
                                                                                                          WESTERN DISTRICT
                                         UNITED STATES DISTRICT COURT                                       OF ARKANSAS
                                                                  for the
                                                        Western District of Arkansas                          Feb 18, 2021
                                                           Fayetteville Division
                                                                                                         OFFICE OF THE CLERK
          In the Matter of the Search of                         )
                                                                 )
          Information associated with Snapchat                   )       Case No. ------------
                                                                                   5:21-cm-12
          Account username '·bartstockland"                      )
          Located at the Fayetteville HSI location               )

                                               APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement ofltcer or an attorney for the government, request a search warrant and state under
penalty of pe1jury that I have reason to believe that on the following person or property (ide111ify the perso11 or describe property 10
be searched a11d give its location): See Attachment A. Thi� court has authority to issue this warrant under 18 U.S.C. §§
2703(c)(l)(A) and 2711(3)(A) and Federal Rule of Criminal Procedure 41.


located in the Western District of Arkansas, there is now concealed (ide111ify the perso11 or describe the property 10 be sei=ed):
See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check 011e or 111ore):

                     ■ evidence of a crime;
                     ■ contraband, fruits of crime, or other items illegally possessed;
                     ■ property designed for use, intended for use, or used in committing a crime;
                     D       a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
                  Code Section                                            Offense Description

                     18 U.S.C. § 2422(b)                                  Online Enticement of a Minor


          The application is based on these facts: See Affidavit of HSI Special Agent Gerald Faulkner

          ✓     Continued on the attached sheet.
           D  Delayed notice of __ days (give exact ending date if more than 30 days: -----------,:; is requested
"nde,· 18 U.S.C. § 3103a, the basis of which is se, fo,th on the attached
                                                                          � �

                                                                                             Applicant's signature
                                                                          Gerald Faulkner. HSI Special Agent
                                                                                             Printed name and title
Sworn to before me and signed in my presence.
           2/18/2021 at 11:00 a.m.
Date:
                                                                                                Judge's signature

City and state: Favetteville. Arkansas                                  Erin L. Wiedemann. Chief United States Magistrate Judge
                                                                                               Primed na111e and title
                   Affidavit in Support of Application for Search Warrant


I, Gerald F. Faulkner, being duly sworn, depose and state as follows:

       1.       I am a Special Agent with the Department of Homeland Security, Homeland

Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in Charge Office

in Fayetteville, Arkansas. I have been so employed with HSI since April, 2009. As part of my

daily duties as an HSI agent, I investigate criminal violations relating to child exploitation and

child pornography including violations pertaining to the illegal production, distribution, online

enticement, transportation, receipt and possession of child pornography, in violation of Title 18,

United States Code, Sections 2251, 2251A, 2422(b), 2252(a) and 2252A. I have received training

in the area of child pornography and child exploitation and have had the opportunity to observe

and review numerous examples of child pornography (as defined in Title 18 United States Code,

Section 2256) in all forms of media including computer media. I have also participated in the

execution of numerous search warrants and arrest warrants, a number of which involved child

exploitation and/or child pornography offenses. This Affidavit is being submitted based on

information from my own investigative efforts as well as information obtained from others who

have investigated this matter and/or have personal knowledge of the facts herein.

        2.      This Affidavit is being submitted in support of an application for a search warrant

authorizing the search of the basic subscriber information (sometimes referred to as Neoselect);

the expanded subscriber content (sometimes referred to as Neoprint); User Photos (sometimes

referred to as Photoprint); Group Information; Private Messages and Internet Protocol Logs

maintained by Snapchat, Inc. (Snap, Inc.) with a Security/Legal Compliance Department

headquartered at 2772 Donald Douglas Loop North in Santa Monica, California 90405,

specifically the accounts identified with the Snapchat, Inc. (Snap, Inc) account:
Display Name: Bart Stockland

Username: bartstockland

       3.      I make this Affidavit in support of an application for a search warrant to review,

search, and, seize certain information from Snapchat user account: “bartstockland” Display Name:

Bart Stockland that was obtained from Snapchat Inc. (Snap,Inc.),           an Internet application

headquartered at 2772 Donald Douglas Loop North in Santa Monica, California 90405 pursuant

to a previously obtained warrant. On November 19, 2020, Chief Federal Magistrate Erin L.

Wiedemann approved a search warrant (5:20-CM-75) for the information outlined in this search

warrant application. Snapchat provided the information on February 12, 2021, which is past the

fourteen-day deadline listed in the original search warrant. Pursuant to the language set forth in

United States v. Nyah, 928 F.3d 694 (8th Cir. 2019), your Affiant requests that the Court issue this

proposed search warrant allowing HSI to search the information identified herein, namely the

production from Snapchat records pertaining to Snapchat user account: “bartstockland.” Said

information is in the custody of HSI in Fayetteville, Arkansas. The probable cause supporting the

search of the material produced by Snapchat, remains the same as when the warrant was issued to

Snapchat. The information to be searched is described in the below paragraphs and in Attachment

A. This Affidavit is made in support of an application for a search warrant under Title 18, United

States Code, Sections 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Snapchat, Inc. (Snap,

Inc.) to disclose to the Government the requested records and other information in its possession.

As such, your Affiant is requesting authority to search the social media account where the items

specified in Attachment A may be found, and to seize all items listed in Attachment B as

instrumentalities, fruits, and evidence of crime.
                                       Statutory Authority

       4.      This investigation concerns alleged violations of Title 18, United States Code,

Section 2422(b) relating to material involving the sexual exploitation of minors, which has been

defined in Title 18, United State Code, Section 2256 as an individual under 18 years of age.

       a.      Under Title 18, United States Code, Section 2422(b), it is a federal crime for any

person to knowingly persuade, induce, entice, or coerce any individual who has not attained the

age of 18 years, to engage in prostitution or any sexual activity for which any person can be

charged with a criminal offense, or attempts to do so. Further, under Title 18, United States Code,

Section 2253(a)(3), a person who is convicted of an offense under Title 18, United States Code,

Section 2422(b), shall forfeit to the United States such person’s interest in any property, real or

personal, used or intended to be used to commit or to promote the commission of such offense.

       b.      Under Title 18, United States Code, Section 2427, “sexual activity for which any

person can be charged with a criminal offense” includes the production of child pornography as

defined in Title 18, United States Code, Section 2256(8).

       c.      “Child Pornography” is defined in Title 18, United States Code, Section 2256(8)

as any visual depiction of sexually explicit conduct where (a) the production of the visual depiction

involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction is a

digital image, computer image, or computer-generated image that is, or is indistinguishable from,

that of a minor engaged in sexually explicit conduct, or (c) the visual depiction has been created,

adapted, or modified to appear that an identifiable minor is engaged in sexually explicit conduct.

       d.      Title 18, United States Code, Section 2256(2)(A) defines “sexually explicit

conduct” to mean actual or simulated (i) sexual intercourse, including genital-genital, oral-genital,

anal-genital, or oral-anal, whether between persons of the same sex or opposite sex; (ii) bestiality;
(iii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals or

pubic area of any person. In considering whether a visual depiction of the genitals or pubic area

constitutes the lascivious exhibition the fact finder can consider any of the following: 1) whether

the focal point of the visual depiction is on the child’s genitalia or pubic area; 2) whether the setting

of the depiction is sexually suggestive, that is, in a place or pose associated with sexual activity;

3) whether the child is depicted in an unnatural pose or in inappropriate attire, considering the age

of the child; 4) whether the child is fully or partially nude; 5) whether the visual depiction suggests

sexual coyness or a willingness to engage in sexual activity; or 6) whether the depiction is designed

to elicit a sexual response in the viewer. No one factor is determinative and the ultimate

determination of whether a depiction is “lascivious” must be based on the overall content of the

visual depiction. The Eighth Circuit has stated that lasciviousness “may be found when an image

of a nude or partially clothed child focuses on the child’s genitals or pubic area and is intended to

elicit a sexual response in the viewer.” United States v. Kemmerling, 285 F.3d 644, 646 (8th Cir.

2002).

         e.     Title 18, United States Code, Section 2256(5) defines “visual depiction” to include

undeveloped film and videotape, data stored on a computer disk or by electronic means which is

capable of conversion into a visual image, and data which is capable of conversion into a visual

image that has been transmitted by any means, whether or not stored in a permanent format.

                      Background Regarding Computers and the Internet

         5.     Your Affiant has become familiar with the Internet, which is a global network of

computers and other electronic devices that communicate with each other using various means,

including standard telephone lines, high-speed telecommunications links (e.g., copper and fiber

optic cable), and wireless transmissions including satellite. Due to the structure of the Internet,
connections between computers on the Internet routinely cross state and international borders, even

when the computers communicating with each other are in the same state.

        6.     Individuals and entities use the Internet to gain access to a wide variety of

information; to send information to, and receive information from, other individuals; to conduct

commercial transactions; and to communicate via electronic mail (“e-mail”) or Instant Messaging

services (IM). An individual who wants to use the Internet must first obtain an account with a

computer or cellular telephone that is linked to the Internet – for example, through a commercial

service – which is called an “Internet Service Provider” or “ISP”. Once the individual has accessed

the Internet, whether from a residence, a university, a place of business or via their cellular service

provider, that individual can use Internet services, including sending and receiving e-mail and IM.

       7.      The Internet is a worldwide computer network that connects computers and

facilitates the communication and the transfer of data and information across state and international

boundaries. A user accesses the Internet from a computer network or Internet Service Provider

(“ISP”) that connects to the Internet. The ISP assigns each user an Internet Protocol (“IP”)

Address. Each IP address is unique. Every computer or device on the Internet is referenced by a

unique IP address the same way every telephone has a unique telephone number. An IP address

is a series of four numbers separated by a period, and each number is a whole number between 0

and 255. An example of an IP address is 12.345.678.901. Each time an individual accesses the

Internet, the computer from which that individual initiates access is assigned an IP address. The

ISP logs the date, time and duration of the Internet session for each IP address and can identify the

user of that IP address for such a session from these records, depending on the ISP’s record

retention policies.
        8.      The use of the Internet and more specifically electronic communications via the

Internet provides individuals the ability to mask their true identities as well as their physical

locations. Additionally, the use of the Internet provides individuals and their associates the ability

to access social networking sites free of charge to further their criminal activity

                 Background Regarding Snapchat, Inc. (Snap, Inc.) Accounts

        9.      Snapchat is a multimedia messaging application developed by Snapchat, Inc. which

principle features are that pictures and messages are usually only available for a short time before

inaccessible to their recipients.

        a. Snapchat is primarily used for creating multimedia messages referred to as “snaps”.

“Snaps” can consist of a photo or a short video, and can be edited to include filters and effects,

text captions, and drawings. “Snaps” can be directed privately to selected contacts, or to a semi-

public “Story” or a public “Story” called “Our Story”.

        b. Private message photo “snaps” can be viewed for a user-specific length of time (1 to

10 seconds as determined by the sender) before they become inaccessible.

        c.   In May 2014, Snapchat added the ability to communicate via video chat with other

users as well as including a Direct Messaging feature to send text messages to other profiles.

        d. The Snapchat application was evolved from originally focusing on person-to-person

photo sharing to presently featuring users’ “Stories” of 24 hours of chronological content, along

with “Discover”, letting brands show ad-supported short-form content.

        e.   Snapchat users can find or access friends via usernames and phone contacts, using

customizable “Snapcodes”, or through the “Add Nearby” function, which scans for users near their

location who are also in the “Add Nearby” menu.

        f. Snapchat has become notoriously known to be popular among the younger generations,

particularly those below the age of 16, leading to many privacy concerns for parents.
       g. As of March 2020, Snapchat had approximately 229 million daily active users. On

average, more than 4 billion “Snaps” are sent each day.

                            Summary of the Investigation to Date

       10.     On or about October 21, 2020, your Affiant received a request for assistance from

the Fayetteville, Arkansas Police Department in reference to lead information forwarded by the

Abilene, Texas Police Department. A review of the file showed that in July 2020, the parent of an

identified fifteen (15) year old female reported that his daughter had been in contact with and

messaging a believed adult male via the Snapchat, Inc. social media application. The reporting

parent examined a chat conversation between his minor daughter and a Snapchat, Inc. user profile

of “Bart Stockland” where the believed adult male had requested naked images and videos of the

minor female in exchange for monetary compensation through Apple Pay 1. According to the

reporting parent, the minor daughter agreed to send naked images and videos of herself to “Bart

Stockland” for approximately $7 per picture and approximately $20 per video. The reporting

parent located numerous naked images and videos of his minor daughter that were believed to have

been sent to the “Bart Stockland” user account. There was also approximately $54 found in the

minor female’s Apple Pay account sent by the “Bart Stockland” profile through a recorded

telephone number of 479-530-XXXX. The police report further described the “Bart Stockland”

Snapchat, Inc. profile as having a Bitmoji (personal cartoon avatar) of a white male with red hair

and wearing a Cincinnati Reds baseball hat.

       11.     Accompanied with the Abilene, Texas Police Report was a Victim/Witness

Affidavit Form taken from the minor female. Your Affiant reviewed the statement which showed




1
 Apple Pay is a mobile payment and digital wallet service by Apple, Inc. that allows users to
make payments through an online application.
the minor female, who was born in 2004, had her Snapchat, Inc. profile referred to “Bart

Stockland” by a minor friend, who had been conversing with “Bart Stockland” online. The minor

female stated after “Bart Stockland” initially made contact with her on Snapchat and they spoke

for a while on the social media application and then he said he would pay her money for taking

and sending naked pictures of herself. The minor female admitted to sending several nude and

semi-nude images and a video where she was touching her vagina to the “Bart Stockland”

Snapchat, Inc. profile account. In return, the minor female was paid approximately $54 by “Bart

Stockland” to her Apple account.

       12.     On or about October 30, 2020, your Affiant received an electronic storage device

from the Abilene, Texas Police Department containing a screen recording of a conversation

between the minor female and the “Bark Stockland” user account via the Snapchat, Inc. online

application. Your Affiant reviewed the chat in its entirety and following excerpts were deemed

pertinent to the ongoing investigation:


                                          June 26, 2020

STOCKLAND =           hey you’re friend referred me to you
                      Your*
                      Her insta name is [REDACTED]

MINOR =               oh yeah
                      that’s her real name lmao

STOCKLAND =           Oh haha
                      Are you interested in sending nudes for
                      money?

MINOR =               uhh yeah if it doesn’t ruin my life in some
                      way

STOCKLAND =           No one will see the photos but me
                      I promise

MINOR =               mkay…
              how would the money get transferred

STOCKLAND =   You do have cashapp or Venmo?

MINOR =       no…doesn’t those apps need a bank
              account to connect to as well?
              or a card
              the only money transfer app i have is apple
              pay

STOCKLAND =   I can use Apple Pay

MINOR =       oh okay. my last concern is that i’m pretty
              sure my dad can see when i use it and i
              don’t want to risk him seeing a suspicious
              amount of money going into my account
              lmao
              but honestly i’m down

STOCKLAND =   What do you think would be suspicious?
              Like what’s the amount we’re talking over
              what amount of time?

MINOR =       well what i’m saying is he would ask abt the
              random money going into my card
              but um i have a lot of pictures
              a few vids

                                    BREAK

                                 June 26, 2020

STOCKLAND =   Ok cool. I pay $1 per pic and $10 per
              minute of video
              Sound good?

MINOR =       sure
              uhhh
              here’s my #
              [REDACTED]

STOCKLAND =   How much do you wanna start with?
              I’ll send the $$ first

MINOR =       uhhh i’m not sure (laughing/smiling emoji)
STOCKLAND =           Ok haha. I normally do $20 and then we can
                      go from there after you send nudes for the
                      $20

MINOR =               uhh okay i’m just gonna send a couple

INVESTIGATORS NOTE: Your Affiant reviewed four images and one video sent from the
minor female victim to the Bart Stockland Snapchat, Inc. user account and described the following,
agent self-named file, recordings as follows:

       Image File 2 = Picture depicts the believed minor female victim holding her naked
       breast.

       Video File 1 = Video depicts the naked buttocks of the believed minor female victim.

       Image File 4 = Picture depicts the believed minor female victim holding her naked
       breasts with her arm covering both nipples.

STOCKLAND =           Sent you $20

MINOR =               oh wow (surprised emoji)

                                               BREAK

                                            June 26, 2020

MINOR =               bet
                      hey do you know that i’m underage…(shocked emoji)
                      i don’t wanna get into trouble with the law
                      yanno

STOCKLAND =           I didn’t, but that’s cool with me if you’re cool
                      How old are you?

MINOR =               i’m 15

STOCKLAND =           You have a beautiful body

MINOR =               thank you (pleased emoji)

                                             BREAK

                                         June 26, 2020

STOCKLAND =           I do want to see you naked (winking emoji)
MINOR =               well i was masturbating (kissing emoji)
                      but i can send a few pics too
                      or whatever you want

STOCKLAND =           I definitely want to see you masturbating
                      too

MINOR =               okay
                      i’ll throw in some pictures too

STOCKLAND =           I’ll send you more $$ if you go over $20

MINOR =               mkay

INVESTIGATORS NOTE: Your Affiant reviewed two images and two videos2 sent from the
minor female victim to the Bart Stockland Snapchat, Inc. user account and described the following,
agent self-named files, recordings as follows:

       Video File 2 = Video depicts the believed minor female victim self-masturbating with a
       close-up of her vagina exposed to the camera.

       Video File 3 = Video depicts the believed minor female victim self-masturbating with a
       close-up of her vagina exposed to the camera.

STOCKLAND =           You are absolutely stunning
                      Gimme a few minutes to check how long
                      everything is and I’ll make sure you’re taken
                      care of

MINOR =               thank you haha (winking emoji)
                      thank you very much (pleased emoji)

STOCKLAND =           You earned it beautiful
                      Anytime you need some $$ I can take care
                      of you

MINOR =               okay (pleased emoji)
                      what’s the most you’ve paid someone?

STOCKLAND =           Idk honestly
                      I was doing this with one girl for a couple


2
  Your affiant is aware through his training and experience that these two videos constitute child
pornography under Title 18, United States Code, Section 2256(8) as the conduct involves the
sexually explicit conduct of masturbation as defined in Title 18, United States Code, Section
2256(2)(A).
              Years so it was a lot
              It’s just over the course of time ya know?

MINOR =       ohhh makes sense

STOCKLAND =   I like to get to know girls and do it for a long
              time. It makes it better for me
              Or I guess I should say I enjoy it more

                                     BREAK

                                  June 27, 2020

STOCKLAND =   Thanks for sharing your gorgeous body with
              Me

MINOR =       you’re welcome :)

STOCKLAND =   You should tell me about yourself (kissing emoji)

MINOR =       um i’m [REDACTED], i’m 15, i’m 5’1, i have 6 siblings,
              im passionate about music and my
              instruments, i love clothes and shoes
              i love animals

                                     BREAK

                                  June 28, 2020

STOCKLAND =   When do I get to see your gorgeous body
              again? (winking emoji)

MINOR =       mmm well i just woke up
              so maybe later today?
              i mean i think i have a few more in my eyes
              only

STOCKLAND =   It’s up to you beautiful

MINOR =       well i’m not sure if you do wanna see them i
              did take some a while back
              i think they’ll be better if i just take them
              later tho lol

STOCKLAND =   It’s up to you. I can’t imagine naked pics of
              you looking bad
MINOR =               well let’s just say i know how to take them
                      better now

STOCKLAND =           Haha I understand

MINOR =               i’ll send in a few minutes
                      and my a few minutes i mean 15 lmao

STOCKLAND =           lol sounds good

MINOR =               hey i took a few pictures :)

STOCKLAND =           Lemme see (devil emoji)
                      Dang I forgot to save them
                      (laughing emoji) (laughing emoji)
                      You’re so stunning

INVESTIGATORS NOTE: Your Affiant reviewed seven images sent from the minor female
victim to the Bart Stockland Snapchat, Inc. user account and described the following, agent self-
named files, recordings as follows:

       Image File 9 = Picture depicts the believed minor female victim wearing only panties
       holding her exposed breasts.

       Image File 10 = Picture depicts the believed minor female victim wearing only panties
       with her breasts exposed.

       Image File 11 = Picture depicts the believed minor female victim wearing only panties
       holding her exposed breasts.

       Image File 13 = Picture depicts the believed minor female victim topless with her breast
       exposed to the camera.

MINOR =               and thank you :)

STOCKLAND =           You’re welcome gorgeous girl

                                             BREAK

                                          June 30, 2020

STOCKLAND =           I’ll send you $20
                      Oh hey did you talk to [REDACTED] about doing
                      this?
INVESTIGATORS NOTE: [REDACTED] has been identified by the Abilene, Texas Police
Department as a minor female

MINOR =              well i’m with her right now i can ask

STOCKLAND =          That would be cool

MINOR =              okay (okay emoji)

STOCKLAND =          I’d love to see y’all take pics together (smirking emoji) (winking emoji)

MINOR =             i’ll tell her
                    (pleased emoji)

STOCKLAND =          Alright sending $20 (kissing emoji)

MINOR =              thank youuu

STOCKLAND =         You’re welcome (kissing emoji)
                    I’m happy to take care of you anytime
                    babygirl

MINOR =             thank you so much (pleased emoji)

STOCKLAND =         Of course
                    I’ll take extra good care of you and [REDACTED] if
                    y’all take pics together (tongue out emoji)

MINOR =             i’ll keep that in mind (heart emoji)

STOCKLAND =         No pressure. Just know that I’m interested in
                    Both of you. Separate or together. I do love
                    what we have going on though

      13.    Upon receipt and review of the above referenced reports and chat conversation,

your Affiant conducted Department of Homeland Security (DHS) and open source database

queries on “Bart Stockland” and the cellular telephone number associated to his Apple Pay

account. Bart Thomas STOCKLAND is believed to have a date of birth in 1989 and issued the

Social Security Administration number ending in the last four numbers 7621. STOCKLAND has

an Arkansas Driver’s License bearing the last four digits 6777 which was issued in 2019 and
expires in 2027. The address associated to the Arkansas Driver’s license is listed as being XXXX

North Hay Meadows Avenue in Fayetteville, Arkansas. STOCKLAND’s Arkansas Driver’s

License picture depicts a white male with a red beard as described by the minor victim’s father of

the “Bart Stockland” Snapchat, Inc. “Bitmoji” user profile image. Database checks also revealed

STOCKLAND is linked to the residential address XXXX East Bois De Arc Lane in Fayetteville,

Arkansas.

                               Execution of the Search Warrant

       14.     Because the Snapchat, Inc. (Snap, Inc.) servers containing the information and

evidence are located outside of the Western District of Arkansas, your Affiant will not physically

execute this search warrant at Snapchat, Inc. (Snap, Inc.) in Santa Monica, California. Instead, a

copy of the search warrant will be uploaded to the Snapchat, Inc. (Snap, Inc.) Security/Legal

Compliance Department located in Santa Monica, California via the Snapchat, Inc. (Snap, Inc.)

law enforcement portal.

       15.     Upon receiving the copy of the search warrant the Snapchat, Inc. (Snap, Inc.)

Security/Legal Compliance Department will ensure that the requested records are recovered from

their servers in a manner consistent with the preservation and handling of evidentiary material.

The execution of the search warrant in this manner will ensure that Snapchat, Inc. (Snap, Inc.)

business operation is uninterrupted by the otherwise physical execution of a search warrant by law

enforcement and provides the least intrusion manner for all parties involved.

                                          Conclusion

       16.     Based on the foregoing information, probable cause exists to believe there is located

in the information provided Snapchat, Inc. (Snap, Inc.) on February 12, 2021, evidence of

violations of Title 18, United States Code, Section 2422(b). Your Affiant prays upon his honorable
court to issue a search warrant to Snapchat, Inc. (Snap, Inc.) for the items set forth in attachment

·'B" (which is attached hereto and incorporated herein by reference), that constitute evidence,

fruits, and instrumentalities of violation ofTitle 18, United States Code, Section

                                                               -�t;_
                                                                                     �

                                                             Gerald Faulkner, SpecialAgent
                                                             Homeland Security Investigations

                                                        18th
       Affidavit subscribed and sworn to before me this __ day of February, 2021.




                                                             Honorable Erin L. Wiedemann
                                                             Chief United States Magistrate Judge
                                     ATTACHMENT A

                                  Property To Be Searched

       This warrant applies to information associated with the Snapchat user account with Display

Name: Bart Stockland and Username: bartstockland; from between January 1, 2020 until the

present that was provided by Snapchat, Inc. (Snap, Inc.) on February 12, 2021 pursuant to search

warrant 5:20CM75, that is currently being stored at Homeland Security Investigations office in

Fayetteville, Arkansas.
                                      ATTACHMENT B

                                    Particular Things to be
                                            Seized

I. Information to be disclosed by Snapchat, Inc. (Snap, Inc.)
        To the extent that the information described in Attachment A is within the possession,

custody, or control of Snapchat, Inc. (“Snapchat”), including any messages, records, files, logs,

or information that have been deleted but are still available to Snapchat. Snapchat is required to

disclose the following information to the government for each user ID listed in Attachment A:

      (a) All contact and personal identifying information, including full name, user

      identification number, birth date, gender, contact e-mail addresses, Snapchat passwords,

      Snapchat security questions and answers, physical address (including city, state, and zip

      code), telephone numbers, screen names, websites, and other personal identifiers.

      (b) All activity logs for the account and all other documents showing the user’s posts and

      other activities;

      (c) All photos and videos uploaded, distributed, received, or saved by that user ID;

      (d) All profile information, status updates, and contact lists associated with the accounts;

      (e) All other records of communications and messages made or received by the user;

      (f) All “check ins” and other location information;

      (g) All IP logs, including all records of the IP addresses that logged into the account;

      (h) All past and present lists of friends or contacts created by the account;

      (i) Any and All information deleted from the accounts but still recoverable by Snapchat;

      (j) The length of service (including start date) and the means and source of any payments

     associated with the service (including any credit card or bank account number);

     (k) All privacy settings and other account settings, including privacy settings;
 II.     Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Title 18, United States Code, Section 2422(b) involving the

SUBJECT ACCOUNT outlined herein since January 1, 2020 until the present, including, for

the information identified on Attachment A, information pertaining to the following matters:

       (a) Included, but not limited to, any and all sexually explicit images of minors;

       (b) Evidence indicating how and when the Snapchat account was accessed or used, to

       determine the chronological and geographic context of account access, use, and events

       relating to the crime under investigation and to the Snapchat account owner;

       (c) Evidence indicating the Snapchat account owner’s state of mind as it relates to the crime

       under investigation;

       (d) The identity of the person(s) who created or used the user ID, including records that help

       reveal the whereabouts of such person(s).

       (e) The identity of the person(s) who communicated with the user ID about matters relating

       to the sexual exploitation of children or involving nude images of children being sent and

       received via the Internet or other means.

       (f) Any and all conversations, contacts, messages, emails, posts and/or chats involving the

       solicitation or enticement of minors to engage in sexually explicit conduct and/or

       encouraging minors to produce images or videos of themselves nude or engaging in

       sexually explicit conduct. Any and all conversations with others, adult or minors,

       concerning the sexual exploitation of children or the sending and receiving of images of

       minors, nude, clothed or otherwise.
